DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.

Status of the Claims
Claim 8 has been cancelled. Claims 1, 3, 4, and 9 have been amended. Claims 2 and 5 – 7 are as previously presented. Therefore, claims 1 – 7 and 9 are currently pending and have been considered below.

Response to Amendment
	Applicant’s amendment overcomes the 112(b) rejection of claim 1. Applicant’s amendments to claim 3, 4, and 9 introduce new 112(a) and 112(b) rejections.

Claim Interpretation
Claim 3 recites, “wherein the first shield tunnels and the second shield tunnels ... overlap each other in the thicknesswise direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm.” According to Applicant’s disclosure, this indicates that the first shield tunnels may extend into the location of the second shield tunnels by a distance of 20 µm (as shown in Applicant’s Fig. 9C) or less, or the first shield tunnels may be spaced apart from the second shield tunnels by a distance of 20 µm (as shown in Applicant’s Fig. 9B) or less. It is further noted that 0 µm falls within the range of ± 20 µm.
Claim 5 recites, “wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels such that the first shield tunnels and the second shield tunnels do not overlap each other in the thicknesswise direction.” While Applicant’s use of the term “overlap” in claim 3 includes first shield tunnels that extend into the location of the second shield tunnels, shield tunnels that have zero distance spacing between them in the thicknesswise direction, and shield tunnels that are ‘spaced apart’ in the thicknesswise direction, it appears that Applicant’s intended meaning of “do not overlap” in claim 5 is to exclude the embodiment shown in Fig. 9C. Therefore, Examiner is interpreting “do not overlap” in claim 5 as indicating that the first shield tunnels are spaced apart from the second shield tunnels in the thicknesswise direction, or that the first shield tunnels have zero distance spacing with respect to the second shield tunnels in the thicknesswise direction.

Claim Objections
Claim 3 is objected to because of the following informalities: claim 3 recites, “wherein the first shield tunnels and the second shield tunnels formed adjacent to each other in a thicknesswise direction and parallel to each other along the lengthwise direction of the workpiece and overlap each other in the thicknesswise direction ....” It appears that “formed” should be replaced with “are formed” for grammatical correctness. Appropriate correction is required.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 3, 4, and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 recites, “wherein the first shield tunnels and the second shield tunnels [are] formed ... parallel to each other along the lengthwise direction of the workpiece.” The disclosure as filed does not provide support for “wherein the first shield tunnels and the second shield tunnels [are] formed ... parallel to each other along the lengthwise direction of the workpiece.” Please see the 112(b) rejection, below, for further discussion and regarding the lack of clarity for this limitation.
Claims 4 and 9 recite, “forming the first shield tunnels and the second shield tunnels to be parallel to each other in the lengthwise direction.” The disclosure as filed does not provide support for “forming the first shield tunnels and the second shield tunnels to be parallel to each other in the lengthwise direction.” Please see the 112(b) rejection, below, for further discussion and regarding the lack of clarity for this limitation.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3, 4, and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites, “wherein the first shield tunnels and the second shield tunnels [are] formed parallel to each other along the lengthwise direction of the workpiece.” Fig. 6C below, annotated by Applicant in the reply filed 6/1/2022, shows first shield tunnels 15a and second shield tunnels 15b. Examiner agrees with Applicant’s annotations indicating which direction is the lengthwise direction and which direction is the thicknesswise direction. The claimed language, “wherein the first shield tunnels and the second shield tunnels [are] formed parallel to each other along the lengthwise direction of the workpiece” is unclear. That is, Fig. 6C shows wherein first shield tunnels 15a and second shield tunnels 15b are formed parallel to each other along the thicknesswise direction. It is unclear how the first shield tunnels 15a and second shield tunnels 15b can be considered to be parallel to each other along the lengthwise direction.

    PNG
    media_image1.png
    282
    486
    media_image1.png
    Greyscale

Claims 4 and 9 recite, “forming the first shield tunnels and the second shield tunnels to be parallel to each other in the lengthwise direction.” As described above, it is unclear how the first shield tunnels 15a and second shield tunnels 15b can be considered to be parallel to each other in the lengthwise direction.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2014/0334511) in view of Shimoi et al. (US 2012/0299219) and Bhuyan et al. (US 2015/0299018).
Regarding claim 1, Takeda discloses a method of processing a plate-shaped workpiece with a laser beam so as to be divided along a plurality of projected dicing lines on the workpiece (Fig. 3; [Abstract]), comprising: 
a first shield tunnel forming step of forming a plurality of first shield tunnels (Figs. 4A-4D; “a shield tunnel forming step is performed in such a manner that the laser beam applying means 42 is operated to apply the pulsed laser beam LB” [0037]), each including pores and an amorphous substance surrounding the pores, in the workpiece along the projected dicing lines by applying a pulsed laser beam having a wavelength transmittable through the workpiece to the workpiece along the projected dicing lines while positioning a converged zone of the pulsed laser beam within the workpiece (“By performing the shield tunnel forming step mentioned above along the predetermined division line 22, a plurality of fine holes 231 and a plurality of amorphous regions 232 are grown from the front side 2a (lower surface) where the focal point P of the pulsed laser beam LB is set to the back side 2b (upper surface)” [0038]). 
Takeda further discloses wherein the length of the shield tunnels along the thicknesswise directions of the workpiece is the same as the thickness of the workpiece (“the length of the shield tunnel is equal to the thickness of the single crystal substrate” [0014]).

Takeda does not expressly disclose:
after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece; and 
after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent to the first shield tunnels along the direction in which the pulsed laser beam is applied, by applying the pulsed laser beam to the workpiece along the projected dicing lines while positioning the converged zone of the pulsed laser beam within the workpiece, wherein the plurality of first shield tunnels are spaced from the plurality of second shield tunnels along a lengthwise direction of the workpiece, and 
wherein the converged zone position changing step and the second shield tunnel forming step are repeated until a sum of a length of the first shield tunnels and a length of the second shield tunnels along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece.

Shimoi is directed toward a method of processing a workpiece using a laser [Abstract]. Shimoi discloses forming a plurality of first modifications at a first position in the thicknesswise direction (see Fig. 9(a); “a converging point of the laser light L (hereinafter, simply called "converging point") is focused on a Z directional position on the rear surface 21 side of the object 1, and at the same time, this converging point is relatively moved in the X direction” [0053]), then performing a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece (see Fig. 9(b); “after changing the Z directional position for the converging point being moved to the surface 3 side” [0055]); then forming a plurality of second modifications at a second position in the thicknesswise direction (see Fig. 9(b); “the modified region (a second modified region) 7 is newly formed so as to connect to the existing modified region 7 at the Z directional position (a second depth position) on the surface 3 side in comparison to the existing modified region 7” [0055]), 
wherein the converged zone position changing step and the second modification forming step are repeated until a sum of a length of the first modifications and a length of the second modifications along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece (see Fig. 9(c); “irradiation with the laser light L described above is repeatedly performed while changing the Z directional position for the converging point in order from the rear surface 21 side to the surface 3 side (the first process)” [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include: after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece; and 
wherein the converged zone position changing step and the second shield tunnel forming step are repeated until a sum of a length of the first shield tunnels and a length of the second shield tunnels along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece. Shimoi describes that by forming a first plurality of modified regions, then changing the converging point in the Z-direction, then forming a second plurality of modified regions (and repeating the latter two steps), “it is possible to prevent an effect of the existing modified region 7 from being exerted on the modified region 7 to be newly formed” [0063] (indicating that by forming a first plurality of modified regions at a location relatively far from the surface through which the laser beam is introduced, and then forming the second plurality of modified regions at a location closer to said surface, the laser beam does not need to travel through a modified region, which could result in the laser beam affecting the target location in an undesirable manner or an undesirable location). Additionally, Shimoi discloses another advantage of this process is that “wasted movement of the converging point is reduced, to make fast working possible” [0064].

Bhuyan is directed toward a method of processing a workpiece with a laser beam [Abstract]. Bhuyan discloses forming a plurality of second modifications in a workpiece adjacent to a plurality of first modifications along a direction in which a pulsed laser beam is applied, by applying the pulsed laser beam to the workpiece along the projected dicing lines while positioning the converged zone of the pulsed laser beam within the workpiece, wherein the plurality of first modifications are spaced from the plurality of second modifications along a lengthwise direction of the workpiece (Fig. 25b shows first modifications 857(Z1) and second modifications 857(Z2), wherein first modifications 857(Z1) are adjacent to second modifications 857(Z2), and wherein first modifications 857(Z1) are shown as spaced from second modifications 857(Z2), along a lengthwise direction (X-direction) of the workpiece [0189], created using laser pulses [0190]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent to the first shield tunnels along the direction in which the pulsed laser beam is applied, by applying the pulsed laser beam to the workpiece along the projected dicing lines while positioning the converged zone of the pulsed laser beam within the workpiece. This allows for creating a continuously-extending modification region within the separation line from the back face of the workpiece to the front face of the workpiece, as recognized by Bhuyan [0189].


    PNG
    media_image2.png
    672
    482
    media_image2.png
    Greyscale
    
    PNG
    media_image3.png
    776
    538
    media_image3.png
    Greyscale

Fig. 4 of Takeda 					Fig. 9 of Shimoi


    PNG
    media_image4.png
    464
    411
    media_image4.png
    Greyscale

Fig. 25 of Bhuyan

Regarding claim 2, Takeda discloses wherein the first shield tunnels formed in the workpiece have ends exposed on one of opposite surfaces of the workpiece (see Fig. 4D, showing shield tunnels 23 having ends exposed on surface 2a).

Regarding claim 3, Takeda does not expressly disclose wherein the first shield tunnels and the second shield tunnels formed adjacent to each other in a thicknesswise direction and parallel to each other along the lengthwise direction of the workpiece and overlap each other in the thicknesswise direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm.
Shimoi discloses “the modified region (a second modified region) 7 is newly formed so as to connect to the existing modified region 7 at the Z directional position (a second depth position) on the surface 3 side in comparison to the existing modified region 7” [0055]; it is noted that Applicant’s use of the term “overlap” indicates that the shield tunnels / modifications may ‘overlap’ or be ‘spaced apart’ or be connected end-to-end (see the Claim Interpretation section above); Shimoi’s disclosure of the second modified region “connect[ing]” to the existing modified region reads on Applicant’s use of the term ‘overlap,’ since this indicates that the second modified region ‘overlaps’ the existing modified region by a distance of 0 µm). Additionally, Figs. 9(a)-9(c) show wherein the first modifications and the second modifications are formed adjacent to each other in a thicknesswise direction and parallel to each other (see also the 112(b) rejection regarding “parallel to each other along the lengthwise direction”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnels and the second shield tunnels formed adjacent to each other in a thicknesswise direction and parallel to each other along the lengthwise direction of the workpiece and overlap each other in the thicknesswise direction in which the pulsed laser beam is applied, by a distance in a range of ± 20 µm. This is merely application of a known technique of forming first modifications and second modifications (as disclosed by Shimoi) to the known method of Takeda, to yield the predictable result of processing a workpiece such that a portion of the workpiece can be separated from the workpiece, as described in both Takeda and Shimoi.

Regarding claim 4, Takeda does not expressly disclose wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels to be parallel to each other in the lengthwise direction but not aligned with each other in the thicknesswise direction of the workpiece.
Bhuyan discloses forming first modifications and second modifications that are parallel to each other but not aligned with each other in the thicknesswise direction (Fig. 25b shows first modifications 857(Z1) and second modifications 857(Z2), which are shown as parallel to each other but not aligned with each other in the thicknesswise / Z direction; that is, first modifications 857(Z1) and second modifications 857(Z2) are spaced from each other in the X-direction [0189]; please see also the 112(b) rejection regarding “parallel to each other in the lengthwise direction”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels to be parallel to each other in the lengthwise direction but not aligned with each other in the thicknesswise direction of the workpiece. This allows for creating a continuously-extending modification region within the separation line from the back face of the workpiece to the front face of the workpiece, as recognized by Bhuyan [0189].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2014/0334511) in view of Shimoi et al. (US 2012/0299219) and Bhuyan et al. (US 2015/0299018), in further view of Fukuyo et al. (US 6,992,026).
Regarding claim 5, Takeda does not expressly disclose wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels such that the first shield tunnels and the second shield tunnels do not overlap each other in the thicknesswise direction.
Fukuyo is directed toward a method of processing a workpiece using a laser (Figs. 1 and 2; [Abstract]). Fukuyo discloses pluralities of modified regions that do not overlap in the thicknesswise direction (see, for example, Fig. 91, showing modified regions 9(9A), 9(9B), and 9(9C), which do not overlap in the thicknesswise direction).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels such that the first shield tunnels and the second shield tunnels do not overlap each other in the thicknesswise direction. This is merely the simple substitution of one known element for another (shield tunnels / modifications that overlap or do not overlap), to achieve the predictable result of processing a workpiece such that a portion of the workpiece can be separated from the workpiece, as described in Takeda, Shimoi, and Fukuyo.

Claims 6 – 7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2014/0334511) in view of Shimoi et al. (US 2012/0299219).
Regarding claim 6, Takeda discloses a method of processing a plate-shaped workpiece with a laser beam so as to be divided along a plurality of projected dicing lines on the workpiece (Fig. 3; [Abstract]), comprising: 
a first shield tunnel forming step of forming a plurality of first shield tunnels (Figs. 4A-4D; “a shield tunnel forming step is performed in such a manner that the laser beam applying means 42 is operated to apply the pulsed laser beam LB” [0037]), each including pores and an amorphous substance surrounding the pores, in the workpiece along the projected dicing lines by applying a pulsed laser beam having a wavelength transmittable through the workpiece to the workpiece along the projected dicing lines while positioning a converged zone of the pulsed laser beam within the workpiece (“By performing the shield tunnel forming step mentioned above along the predetermined division line 22, a plurality of fine holes 231 and a plurality of amorphous regions 232 are grown from the front side 2a (lower surface) where the focal point P of the pulsed laser beam LB is set to the back side 2b (upper surface)” [0038]). 
Takeda further discloses wherein the length of the shield tunnels along the thicknesswise directions of the workpiece is the same as the thickness of the workpiece (“the length of the shield tunnel is equal to the thickness of the single crystal substrate” [0014]).
Takeda does not expressly disclose:
after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece; and 
after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent and parallel to the first shield tunnels along the direction in which the pulsed laser beam is applied, by applying the pulsed laser beam to the workpiece along the projected dicing lines while positioning the converged zone of the pulsed laser beam within the workpiece, wherein the plurality of first shield tunnels and the plurality of second shield tunnels overlap each other along the thicknesswise direction of the workpiece, and 
wherein the converged zone position changing step and the second shield tunnel forming step are repeated until a sum of a length of the first shield tunnels and a length of the second shield tunnels along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece.

Shimoi is directed toward a method of processing a workpiece using a laser [Abstract]. Shimoi discloses forming a plurality of first modifications at a first position in the thicknesswise direction (see Fig. 9(a); “a converging point of the laser light L (hereinafter, simply called "converging point") is focused on a Z directional position on the rear surface 21 side of the object 1, and at the same time, this converging point is relatively moved in the X direction” [0053]), then performing a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece (see Fig. 9(b); “after changing the Z directional position for the converging point being moved to the surface 3 side” [0055]); then forming a plurality of second modifications at a second position in the thicknesswise direction (see Fig. 9(b); “the modified region (a second modified region) 7 is newly formed so as to connect to the existing modified region 7 at the Z directional position (a second depth position) on the surface 3 side in comparison to the existing modified region 7” [0055]), wherein the plurality of first modifications and the plurality of second modifications overlap each other along the thicknesswise direction of the workpiece (Shimoi discloses “the modified region (a second modified region) 7 is newly formed so as to connect to the existing modified region 7 at the Z directional position (a second depth position) on the surface 3 side in comparison to the existing modified region 7” [0055]; it is noted that Applicant’s use of the term “overlap” indicates that the first shield tunnels may extend into the location of the second shield tunnels (as shown in Applicant’s Fig. 9C), or that the first shield tunnels may be spaced apart from the second shield tunnels (as shown in Applicant’s Fig. 9B); see also Applicant’s specification at the paragraph bridging pages 22 and 23; additionally, Applicant’s claim 3 (and canceled claim 8 which depended from claim 6) refers to the first shield tunnels and the second shield tunnels overlapping each other in the thicknesswise direction by a distance in a range of ± 20 µm, which indicates that a distance of 0 µm (which falls within the range of ± 20 µm) is considered to read on ‘overlapping’ based on Applicant’s definition; therefore, Shimoi’s disclosure in [0055] reads on Applicant’s definition of the term “overlap”);
wherein the converged zone position changing step and the second modification forming step are repeated until a sum of a length of the first modifications and a length of the second modifications along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece (see Fig. 9(c); “irradiation with the laser light L described above is repeatedly performed while changing the Z directional position for the converging point in order from the rear surface 21 side to the surface 3 side (the first process)” [0056]).
Shimoi further discloses wherein the plurality of second modifications (shown having been formed in Fig. 9(b)) are adjacent and parallel to the first modifications (shown having been formed in Fig. 9(a)) along the direction in which the pulsed laser beam is applied (see Figs. 9(a)-9(c)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include: after the first shield tunnel forming step, a converged zone position changing step of changing a position of the converged zone of the pulsed laser beam to be applied to the workpiece to a position along a thicknesswise direction of the workpiece; and 
after the converged zone position changing step, a second shield tunnel forming step of forming a plurality of second shield tunnels in the workpiece adjacent and parallel to the first shield tunnels along the direction in which the pulsed laser beam is applied, by applying the pulsed laser beam to the workpiece along the projected dicing lines while positioning the converged zone of the pulsed laser beam within the workpiece, wherein the plurality of first shield tunnels and the plurality of second shield tunnels overlap each other along the thicknesswise direction of the workpiece, and 
wherein the converged zone position changing step and the second shield tunnel forming step are repeated until a sum of a length of the first shield tunnels and a length of the second shield tunnels along the thicknesswise directions of the workpiece becomes the same as the thickness of the workpiece. Shimoi describes that by forming a first plurality of modified regions, then changing the converging point in the Z-direction, then forming a second plurality of modified regions (and repeating the latter two steps), “it is possible to prevent an effect of the existing modified region 7 from being exerted on the modified region 7 to be newly formed” [0063] (indicating that by forming a first plurality of modified regions at a location relatively far from the surface through which the laser beam is introduced, and then forming the second plurality of modified regions at a location closer to said surface, the laser beam does not need to travel through a modified region, which could result in the laser beam affecting the target location in an undesirable manner or an undesirable location). Additionally, Shimoi discloses another advantage of this process is that “wasted movement of the converging point is reduced, to make fast working possible” [0064].

Regarding claim 7, Takeda discloses wherein the first shield tunnels formed in the workpiece have ends exposed on one of opposite surfaces of the workpiece (see Fig. 4D, showing shield tunnels 23 having ends exposed on surface 2a).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2014/0334511) in view of Shimoi et al. (US 2012/0299219), in further view of Bhuyan et al. (US 2015/0299018).
Regarding claim 9, Takeda does not expressly disclose wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels to be parallel to each other in the lengthwise direction but not aligned with each other in the thicknesswise direction of the workpiece.
Bhuyan discloses forming first modifications and second modifications that are parallel to each other but not aligned with each other in the thicknesswise direction (Fig. 25b shows first modifications 857(Z1) and second modifications 857(Z2), which are shown as parallel to each other but not aligned with each other in the thicknesswise / Z direction; that is, first modifications 857(Z1) and second modifications 857(Z2) are spaced from each other in the X-direction [0189]; please see also the 112(b) rejection regarding “parallel to each other in the lengthwise direction”).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the first shield tunnel forming step and the second shield tunnel forming step include forming the first shield tunnels and the second shield tunnels to be parallel to each other in the lengthwise direction but not aligned with each other in the thicknesswise direction of the workpiece. This allows for creating a continuously-extending modification region within the separation line from the back face of the workpiece to the front face of the workpiece, as recognized by Bhuyan [0189].

Response to Arguments
Applicant's arguments filed 6/1/2022 have been fully considered but they are not persuasive.
On page 8, Applicant states, “Takeda does not disclose the converged zone position changing step and the step of forming the second shield tunnels.”
However, Examiner has not relied upon Takeda for this limitation.

On page 8, Applicant states, “Shimoi does not disclose or suggest forming first and second shield tunnels in a wafer such that “the plurality of first shield tunnels are spaced from the plurality of second shield tunnels along a lengthwise direction of the workpiece” as now recited in amended claim 1 and stated by the Examiner on page 8 of the Office Action.”
However, Examiner did not rely on Shimoi for this limitation, as the language of limitation was not present in the previous claim set. Additionally, Examiner has not relied upon Shimoi for this limitation in the present Office action.

On page 9, Applicant states, “Sekita does not disclose that the cavities 8 are spaced from each other along a lengthwise direction in the workpiece. Instead, similar to Shimoi, the cavities 8 are arranged end-to-end (no spacing or gap between the cavities) within the workpiece. (See, Fig. 3(c)). Sekita therefore does not disclose that the cavities are spaced from each other in the thicknesswise and/or lengthwise direction along the workpiece.”
However, Examiner has not relied upon Sekita in the rejection of claim 1 in the present Office action.

On page 9 (paragraphs 2 and 3), Applicant makes remarks regarding Takeda, present (amended) claim 1, and the rejection that was made for the previous version of claim 1. That is, these remarks are moot in view of Applicant’s amendments.
The rejection of claim 1 in the present Office action addresses all amendments made to the claims. 

On pages 9 – 10, Applicant makes remarks regarding claim 6, and the limitation wherein “the plurality of first shield tunnels and the plurality of second shield tunnels overlap each other along the thicknesswise direction of the workpiece.”
However, given Applicant’s definition of the term overlap (see explanation within the rejection of claim 6), Shimoi discloses this limitation as described in the rejection of claim 6.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH KERR whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.K./Examiner, Art Unit 3761                                                                                                                                                                                                        
/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761